DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 14, 15, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the terminal" and “the algorithm identifier”  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 14, 15, 17, 18, 20-22, 26, 42, 52 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 102740493 A herein CN in view of herein US 11425578 B2 Wei.
Claim 1, CN discloses a control method, comprising transmitting a first limit value for at least one of load control, congestion control and access control (0035, 0072); and 
CN may not explicitly disclose receiving a random access request carrying a second limit value, or the random access request and the second limit value, from the terminal; wherein the second limit value is acquired through calculating, by the terminal, a terminal identifier and/or first information in accordance with a predetermined algorithm or a target algorithm corresponding to the algorithm identifier.
Wei discloses receiving a random access request carrying a second limit value, or the random access request and the second limit value, from the terminal (Col 22: 1-24, RACH request message with scrambling ID); wherein the second limit value is acquired through calculating, by the terminal, a terminal identifier and/or first information in accordance with a predetermined algorithm or a target algorithm corresponding to the algorithm identifier (Col 22: 1-24, scrambling thus predetermined algorithm, Since scrambling using its own identity thus calculating of second limit). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify CN to include scrambling of the RACH request as taught by Wei so as to reduce collisions (Col 22: 20-24).

Claim 2, CN discloses the control method according to claim 1, wherein the first limit value is a numerical value at a predetermined base system and with predetermined digits (0077, threshold).

Claim 3, CN discloses the control method according to claim 2, wherein the first limit value is directly represented by the numerical value at the predetermined base system and with the predetermined digits; or the first limit value is represented by a coefficient and an index, the coefficient is represented by a numerical value at the predetermined base system and with at least one digit in the predetermined digits, and the index is represented by a numerical value at the predetermined base system and with the remaining digits in the predetermined digits; or the first limit value consists of a first part and a second part, the first part is represented by at least one digit 0, and the second part is represented by a numerical value at the predetermined base system with the remaining digits in the predetermined digits (0026).

Claim 4, CN discloses the control method according to claim 1, wherein the transmitting the first limit value comprises transmitting the corresponding first limit value in accordance with an access type, a terminal protocol version, a category, a Quality of Service (QoS) requirement, an access request type, a terminal brand and/or a terminal type (0028).

Claim 5, CN discloses the control method according to claim 1, further comprising transmitting an algorithm identifier, wherein an algorithm corresponding to the algorithm identifier is a target algorithm adopted by a terminal for calculating a second limit value, wherein the first limit value and/or the algorithm identifier is configured dynamically or periodically (0029).

Claim 7, CN discloses the control method according to claim 1, wherein the first limit value and/or the algorithm identifier are configured in accordance with a load of a network device; or the first limit value and/or the algorithm identifier are configured in accordance with the quantity of random access requests received within a first time window or a predicted value of the quantity of random access requests received within a second time window (0035, 0077).

Claim 8, CN discloses he control method according to claim 7, wherein the configuring the first limit value in accordance with the load of the network device comprises: decrementing the first limit value by at least one adjustment step when the load of the network device is greater than a first threshold; or incrementing the first limit value by at least one adjustment step when the load of the network device is smaller than a second threshold; or wherein the configuring the algorithm identifier in accordance with the load of the network device comprises: changing the algorithm identifier when the load of the network device is greater than a third threshold; or changing the algorithm identifier when the load of the network device is smaller than a fourth threshold; wherein the configuring the first limit value in accordance with the quantity of random access requests received within the first time window or the predicted value of the quantity of random access requests received within the second time window comprises: incrementing the first limit value by at least one adjustment step when the quantity of random access requests received within the first time window is smaller than a fifth threshold or the predicted value of the quantity of random access requests received within the second time window is smaller than a sixth threshold; or decrementing the first limit value by at least one adjustment step when the quantity of random access requests received within the first time window is greater than a seventh threshold or the predicted value of the quantity of random access requests received within the second time window is greater than an eighth threshold; or wherein the configuring the algorithm identifier in accordance with the quantity of random access requests received within the first time window or the predicted value of the quantity of random access requests received within the second time window comprises: changing the algorithm identifier when the quantity of random access requests received within the first time window is smaller than a ninth threshold or the predicted value of the random access requests received within the second time window is smaller than a tenth threshold; or changing the algorithm identifier when the quantity of random access requests received within the first time window is greater than an eleventh threshold or the predicted value of the quantity of random access requests received within the second time window is greater than a twelfth threshold (0094).

Claim 14, CN discloses the control method according to claim 1, wherein the first information comprises a first field and/or a second field, and the second limit value is acquired through calculating, by the terminal, the terminal identifier and/or the first field and/or the second field of the first information in accordance with the predetermined algorithm or the target algorithm corresponding to the algorithm identifier (0035, since a transmission of a value thus a field).

Claim 15. (Currently Amended) The control method according to claim 14, wherein the first field or the second field is a field having a fixed or variable length, or the second field is a filled value at a predetermined base system, or the first field comprises at least one of information about an algorithm identifier adopted for determining the second limit value, information about a time-domain resource for transmitting the random access request, a serial number of the time-domain resource for transmitting the random access request, information about a frequency-domain resource for transmitting the random access request, a serial number of the frequency-domain resource for transmitting the random access request, information about a preamble for transmitting the random access request, a serial number of the preamble for transmitting the random access request, and a network identifier (0035).

Claim 17, CN discloses the control method according to claim 1, wherein the random access request carrying the second limit value, or the random access request and the second limit value, is transmitted in the case that the second limit value is smaller than or equal to the first limit value; or the random access request carrying the second limit value, or the random access request and the second limit value, is transmitted in the case that the second limit value is greater than or equal to the first limit value (0226-0028).

Claim 18, CN discloses the control method according to claim 1, further comprising: transmitting a random access response to the terminal when the second limit value is smaller than or equal to the first limit value; or transmitting the random access response to the terminal when the second limit value is greater than or equal to the first limit value, wherein the random access response comprises the second limit value (0008-0009).

Claim 20, CN discloses the control method according to claim 18, further comprising: receiving the terminal identifier and/or second information from the terminal, wherein the second information comprises a first field and/or a second field, the first field comprises at least one of information about an algorithm identifier adopted for determining the second limit value, information about a time-domain resource for transmitting the random access request, a serial number of the time-domain resource for transmitting the random access request, information about a frequency-domain resource for transmitting the random access request, a serial number of the frequency-domain resource for transmitting the random access request, information about a preamble for transmitting the random access request, a serial number of the preamble for transmitting the random access request, and a network identifier, and the second field comprises a filled value at a predetermined base system adopted for determining the second limit value (0026-0028).

Claim 21, CN discloses the control method according to claim 20, further comprising: calculating the terminal identifier and/or the second information using a predetermined algorithm or a target algorithm corresponding to the algorithm identifier, to acquire a third limit value, wherein the predetermined algorithm or the target algorithm corresponding to the algorithm identifier comprises one of a one-way function algorithm, a hash function algorithm and an elliptic function algorithm (0026-0028, access class barring determination and congestion control based on class and delaying access time).

Claim 22, CN discloses the control method according to claim 21, further comprising: transmitting a connection establishment completion message or a random access request transmission success message to the terminal when the second limit value is equal to the third limit value; or transmitting the connection establishment completion message or the random access request transmission success message to the terminal when the third limit value is smaller than the first limit value; or transmitting the connection establishment completion message or the random access request transmission success message to the terminal when the second limit value is smaller than or equal to the first limit value and the third limit value is equal to the second limit value; or transmitting a connection establishment completion message or a random access request transmission success message to the terminal when the second limit value is greater than the first limit value; or transmitting the connection establishment completion message or the random access request transmission success message to the terminal when the second limit value is greater than or equal to the first limit value and the third limit value is equal to the second limit value; or transmitting a connection establishment failure message or a random access request transmission failure message to the terminal when the second limit value is not equal to the third limit value; or transmitting the connection establishment failure message or the random access request transmission failure message to the terminal when the second limit value is greater than or equal to the first limit value; or transmitting the connection establishment failure message or the random access request transmission failure message to the terminal when the second limit value is equal to the third limit value and greater than or equal to the first limit value; or transmitting a connection establishment failure message or a random access request transmission failure message to the terminal when the second limit value is smaller than or equal to the first limit value; or transmitting the connection establishment failure message or the random access request transmission failure message to the terminal when the second limit value is equal to the third limit value and smaller than or equal to the first limit value (0008, 0009, 0021).

Claim 26, as analyzed with respect to the limitations as discussed in claim 1. CN discloses a control method, comprising receiving a first limit value for at least one of load control, congestion control and access control (since transmission to a terminal thus reception).

Claim 42, as analyzed with respect to the limitations as discussed in claim 1. CN discloses a network device, comprising a processor, and a memory storing therein a computer program, wherein the computer program is executed by the processor so as to implement the control method according to claim 1 comprising a transceiver configured to transmit a first limit value for at least one of load control, congestion control and access control (since network device, thus processor and memory with software).

Claim 52, as analyzed with respect to the limitations as discussed in claims 1 and 26. CN discloses a terminal, comprising a processor, and a memory storing therein a computer program, wherein the computer program is executed by the processor so as to implement the control method according to claim 26 comprising a transceiver configured to receive a first limit value for at least one of load control, congestion control and access control (since a terminal thus a processor and memory with software).

Claim 63, CN discloses a control method, comprising: 
transmitting, by a network device, a first limit value for at least one of load control, congestion control and access control (0035 – 0072);  
receiving, by a terminal, the first limit value (transmission of load and other values with respect to access control); 
determining, by the terminal, a second limit value (0026-0028, Access class barring values determined by the terminal), and 
transmitting a random access request carrying the second limit value, or the random access request and the second limit value, to the network device when the second limit value is smaller than or equal to the first limit value, or transmitting the random access request carrying the second limit value, or the random access request and the second limit value, to the network device when the second limit value is greater than or equal to the first limit value (0026-0028); 
receiving, by the network side device, the random access request carrying the second limit value, or the random access request and the second limit value (since transmission to the network device/base station, thus reception); and
transmitting, by the network device, a random access response when the second limit value is smaller than or equal to the first limit value, or when the second limit value is greater than or equal to the first limit value (0008, 0009, 0021).
The amendment to claim 63 is analyzed with respect to the limitations as discussed in claim 1.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140134984 A1 - A method for machine-type communication between a mobile communication network and a machine-type communication device includes: determining, by the machine-type communication device, a waiting time interval based on identity information and time interval information stored in the machine-type communication type and based on application of a hash function operation applied to the identity information; and requesting, by the machine-type communication device, access to a random access resource of the mobile communication network after the determined waiting time interval has elapsed..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468